DETAILED ACTION
Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations: [claim 10]” program instructions to map the linguistic data of the first user's verbal reaction; program instructions to form a high dimensional vector based on the relationships of the mapped neural activity of the first user and the mapped verbal reaction of the first user; program instructions to associate the high dimensional vector with the stimulus presented, resulting in a thoughts model; and program instructions to receive a second user neural activity (SUNA); program instructions to compare SUNA to the thoughts model to identify the neural activity in the second user” and [claim 17]” program instructions to receive the first user's verbal reaction to the stimulus; program instructions to map the linguistic data of the first user's verbal reaction; program instructions to form a high dimensional vector based on the relationships of the mapped neural activity of the first user and the mapped verbal reaction of the first user; program instructions to associate the high dimensional vector with the stimulus presented, resulting in a thoughts model; and program instructions to receive a second user neural activity (SUNA); program instructions to compare SUNA to the thoughts model to identify the neural activity in the second user” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMAR MOVVA/Primary Examiner, Art Unit 2898